12/20/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                     Case Number: DA 22-0681

                                       DA 22-0681


 STATE OF MONTANA,
                                                                        DEC 2 0 272
                                                                       Ecw n G-- en       - -ci
             Plaintiff and Appellee,                              C.
                                                                                               urt
                                                                             0, is....-)ntar.a


       v.                                                               ORDER

 ANDREW DAVID SHEROD,

              Defendant and Appellant.


      Andrew David Sherod moves this Court for appointment of counsel in his appeal.
As grounds, he states that he is indigent and currently incarcerated. Sherod appeals an
October 27, 2022 Judgment issued in the Thirteenth Judicial District Court, Yellowstone
County, where the court sentenced Sherod to the Montana State Prison for felony negligent
homicide. On the same day that Sherod filed his Notice of Appeal, this Court received the
District Court record, Judgment, and a copy of the sentencing transcript.
      Sherod has a recent conviction, and he may be entitled to appointment of counsel in
this appeal. Section 46-8-103(1), MCA. Therefore,
      IT IS ORDERED that Sherod's Motion for Appointment of Counsel is GRANTED.
      The Appellate Defender Division shall have thirty days from the date of this Order
within which to file either a Notice of Appearance or a Motion to Rescind this Order
appointing counsel. If Sherod were to qualify for appointed counsel, the Appellate
Defender Division shall order any other necessary transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Appellate Defender Division, counsel of record, and Andrew David Sherod.
      DATED this c-46 —day of December, 2022.
                                                 For the Court,



                                                                 Chief Justice